DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant) has been withdrawn in view of the amendment filed on 03/21/2022
      The rejection(s) of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 (preliminary amendment version filed on 03/03/2021) of copending Application No. 17/093656 has been withdrawn in view of the Terminal Disclaimer filed on 03/21/2022

Response to Arguments
3.    Applicant's arguments filed 03/21/2022 with respect to the rejection of claims 1, 3 under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873) have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Lee and Yao because a person of ordinary skill in the art would not look to the chemicals used in a CMP process of Yao to enhance chemicals used on Lee’s etch process
because the roles of the chemicals are significantly different since Yao teaches a composition used in a chemical mechanical planarization or polishing (CMP) process/ a non-precise method and Lee discloses an etch process/a precise method. This argument is unpersuasive because the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, while it is true that Yao teaches a composition used in a chemical mechanical planarization or polishing (CMP), it is also true that Yao discloses that the CMP polishing slurry effects the etching rate/etch control ( page 11, para 0160, page 16, para 0215), since both Lee and Yao are concerned with etching/polishing ( removing/etching ) composition and the motivation to combine Lee and Yao found in Yao, as set forth in the office action dated 09/30/2021, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the chemical used in a CMP process of Yao with Lee’s etching composition to produce the claimed invention as per claim 1. The rejection of claims 1, 3 under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873) is maintained in this office action.

Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873)
   Lee discloses a memory device/a semiconductor element comprising: a memory device/a cell gate structure formed on a substrate on which a plurality of interlayer insulating layers 33 and a plurality of gate electrode layers 34 are alternatively stacked ( page 15, para 0160), wherein the cell gate structure formed by selectively etching a plurality of nitride layers 35 by a composition for the selective etching ( page 16, para 0168-0169, figs 3D- 3E), wherein the composition for the selective etching comprises: a combination of acids includes sulfuric acid, phosphoric acid (page 3, para 0038), which reads on a first inorganic acid and sulfuric acid/the second inorganic acid, a solvent ( page 4, para 0051)
  a silane compound represented by Formula A1 (page 3, para 0039-0040)

    PNG
    media_image1.png
    153
    312
    media_image1.png
    Greyscale

which reads on the claimed Chemical Formula 10, in Chemical Formula 10, each R 1 to R 4 is independently hydrogen atom, 
 a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound; 
and the silane inorganic acid salt is represented by Chemical Formula C4 (page 7-8, para 0079-0080, page 9, para 0093, page 11, para 0107- 0109)
 
    PNG
    media_image2.png
    624
    346
    media_image2.png
    Greyscale

which reads on the claimed Chemical Formula C230-1, in Chemical Formula C230-1, each R 111 to R 112 is hydrogen atom, each R 113 to R 114 is independently hydrogen, n 4 is one of integer numbers from 0 to 2, l 1 is one of integers number from 0 to 10, m 1 is 0 
 Unlike the instant claimed invention as per claim 1, Lee fails to specifically disclose the composition comprises a first additive being a phosphorous acid
 Yao discloses a CMP composition, the composition comprises: a combination of phosphoric acid /first inorganic acid (page 10, para 0157) and phosphorous acid (page 13, para 0177), which reads on a first additive being a phosphorous acid (page 9, para 0148)
Since Lee discloses that the composition may include a combination of inorganic acids (page 3, para 0038), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as phosphorous acid in Lee's composition to adjust the pH of the composition and to obtain a very effective polishing/etching as taught in Yao (page 9, para 0142, 0148)
Regarding claim 3, the modified reference of Lee would have disclosed that the silane inorganic acid salt represented by Formula A4-2 (page 4-5, para 0053-0054)

    PNG
    media_image3.png
    72
    368
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    88
    399
    media_image4.png
    Greyscale

, which reads on the claimed Chemical Formula 62 and in the Chemical Formula 62, each R 1-1, R1-2 is independently hydrogen atom
Allowable Subject Matter
5.   Claims 2, 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   The following is a statement of reasons for the indication of allowable subject matter:    Regarding claim 2, the cited prior art of record fails to disclose the limitation of wherein any one of hydrogen of R 113 to R 114 in the Chemical Formula C230-1 is substituted by the claimed Chemical Formula C250-1, in combination with the rest of the limitations of claim 2
  Regarding claim 4, the cited prior art of record fails to disclose the limitation of wherein the composition for etching comprises the first additive at a proportion of 0.01% to 15% by weight, the first inorganic acid at a proportion of 70% to 99% by weight, the second additive at a proportion of 0.01% to 20% by weight, and the solvent as the balance, in combination with the rest of the limitations of claim 4

6.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN VINH/Primary Examiner, Art Unit 1713